Case 19-10685-mdc      Doc 11     Filed 03/07/19 Entered 03/07/19 11:55:13              Desc Main
                                  Document     Page 1 of 2


                            IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                     PHILADELPHIA DIVISION


      In re: ERICA N. DIGGS             )
              Debtor                    )
                                        )                        CHAPTER 7
      GATEWAY ONE LENDING & FINANCE LLC )
           Moving Party                 )                        Case No.: 19-10685 (MDC)
                                        )
        v.                              )                        Hearing Date: 4-3-19 at 10:30 AM
                                        )
      ERICA N. DIGGS                    )                        11 U.S.C. 362
           Respondent                   )
                                        )
      GARY F. SEITZ                     )
           Trustee                      )
                                        )
                                        )
                       MOTION FOR RELIEF FROM THE AUTOMATIC STAY

      TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

             Comes now Gateway One Lending & Finance, LLC (“Gateway One”) filing this its
      Motion For Relief From The Automatic Stay (“Motion”), and in support thereof, would
      respectfully show:

             1. That on February 4, 2019, Erica N. Diggs filed a voluntary petition under Chapter 7 of
      the Bankruptcy Code.

             2. This Court has jurisdiction of the Motion by virtue of 11 U.S.C. 105, 361, 362, and
      28 U.S.C. 157 and 1334.
             3. On January 7, 2016, the Debtor entered into a retail installment contract for the
      purchase of a 2006 Nissan Armada bearing vehicle identification number
      5N1AA08BX6N741335. The contract was assigned to Gateway One Lending & Finance, LLC
      and the Debtor became indebted to Gateway One in accordance with the terms of same.
      Gateway One is designated as first lien holder on the title to the vehicle and holds a first




                                                     Page 1
Case 19-10685-mdc         Doc 11    Filed 03/07/19 Entered 03/07/19 11:55:13           Desc Main
                                    Document     Page 2 of 2


      purchase money security interest in the vehicle. A true copy of the contract and title inquiry to
      the vehicle are annexed hereto as Exhibits A and B.
                 4. As of February 15, 2019, the Debtor’s account with Gateway One had a net loan
      balance of $8,760.13.
                 5. According to the February 2019 NADA Official Used Car Guide, the vehicle has a
      current retail value of $9,350.00.
                 6. The Debtor’s account is past due from October 6, 2018 to March 6, 2019 with arrears
      in the amount of $2,259.86.
                 7. Gateway One Lending & Finance, LLC alleges that the automatic stay should be lifted
      for cause under 11 U.S.C. 362(d)(1) in that Gateway One lacks adequate protection of its interest
      in the vehicle as evidenced by the following:
                        (a) The Debtor is failing to make payments to Gateway One and is failing to
                 provide Gateway One with adequate protection.


                 WHEREFORE PREMISES CONSIDERED, Gateway One Lending & Finance, LLC
      respectfully requests that upon final hearing of this Motion, (1) the automatic stay will be
      terminated as to Gateway One to permit Gateway One to seek its statutory and other available
      remedies; (2) that the stay terminate upon entry of this Order pursuant to the authority granted by
      Fed.R.Bank.P., Rule 4001(a)(3) and (3) Gateway One be granted such other and further relief as
      is just.


      Respectfully submitted,

      /s/ William E. Craig
      William E. Craig
      Morton & Craig LLC
      110 Marter Avenue, Suite 301
      Moorestown, NJ 08057
      Phone: 856/866-0100, Fax: 856/722-1554
      Attorney ID: 92329
      Local Counsel for Gateway One Lending & Finance LLC




                                                      Page 2
